Case 4:18-cv-00442-ALM-CMC Document 176 Filed 07/14/20 Page 1 of 1 PageID #: 9134



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   ED BUTOWSKY,                                  §
                                                 §
          Plaintiff,                             §
                                                 §
   V.                                            §          CIVIL ACTION NO.
                                                 §
   DAVID FOLKENFLIK, ET AL.,                     §          4:18-CV-00442-ALM
                                                 §
          Defendants.                            §



                       ORDER REGARDING REQUEST FOR HEARING



  The Court ORDERS as follows:

         Defendants’ Motion for Sanctions Pursuant to Federal Rule of Civil Procedure 37

. (Docket Entry #161) and the Notice of Supplemental Evidence in Support of Motion for

  Sanctions (Docket Entry #155) are set for hearing on August 18, 2020 at the same time as the

  hearing regarding Defendants’ Motion for Sanctions Pursuant to Rule 11 for Violations

  Committed by Plaintiff and His Counsel (Docket Entry #96) and Plaintiff’s Motion for Leave to

  File Third Amended Complaint (Docket Entry #98).Accordingly, it is

         ORDERED that the MOTION for Hearing Defendants' Request for Hearing by Edith

  Chapin, Leslie Cook, David Folkenflik, Pallavi Gogoi, NPR, Inc.(Docket Entry #175) is

  GRANTED.
        SIGNED this 14th day of July, 2020.




                                                     ____________________________________
                                                     CAROLINE M. CRAVEN
                                                     UNITED STATES MAGISTRATE JUDGE
  ORDER REGARDING REQUEST FOR HEARING                                                     PAGE 1
